Citation Nr: 0416098	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to non service-connected pension benefits 
prior to September 17, 2001.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected bilateral pes planus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 1962 
and from February 1963 to February 1966.

This appeal arises from a May 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation.  By rating decision in November 1999, entitlement 
to TDIU benefits and entitlement to non-service connected 
pension benefits were also denied.

By decision of the Board in December 2002, the claim of 
entitlement to pension benefits was granted effective from 
September 17, 2001 and denied for the period prior to 
September 17, 2001.  By order of the Court in January 2004, 
it was determined that the part of the Board's December 2002 
decision that denied entitlement to pension benefits prior to 
September 17, 2001 was vacated and remanded to the Board for 
readjudication. 

At the time of the Board's December 2002 decision, the issues 
of entitlement to a rating in excess of 10 percent for 
bilateral pes planus and entitlement to TDIU benefits were 
the subject of a development memorandum also dated in 
December 2002.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the use of development memos.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  Accordingly, the claims of entitlement to a 
higher rating for bilateral pes planus and entitlement to 
TDIU benefits are addressed in the remand section below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to pension benefits prior to September 17, 2001, 
entitlement to an initial rating in excess of 10 percent for 
the service connected bilateral pes planus and entitlement to 
TDIU benefits.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has not received a VA rating 
examination for bilateral pes planus in many years.  Thus, 
the veteran should be afforded a current VA rating 
examination that takes into account all recent treatment 
records.

With regard to the claim of entitlement to pension benefits, 
the veteran has maintained that he does not have the 
financial resources to enable him to travel to Milwaukee for 
a VA psychiatric examination.  Accordingly, the RO should 
contact the veteran and consider alternative sites where a VA 
psychiatric examination may be conducted.  If necessary, a VA 
fee basis examination should be arranged. 

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his claim 
for a higher evaluation.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record to include all 
current VA treatment records from the 
Iron Mountain VA medical center.  The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
necessary steps to schedule a VA 
psychiatric examination at an 
alternative location (other than the 
Milwaukee VA medical center) relative to 
the claim for non-service connected 
pension benefits.  If necessary, the RO 
should consider affording the veteran a 
VA fee basis examination.  Written 
documentation detailing the arranging of 
a VA psychiatric examination should be 
associated with the claims folder.

3.  The veteran should be afforded a VA 
foot examination to determine the current 
nature and extent of bilateral pes 
planus.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination and all necessary diagnostic 
testing should be conducted.  The 
examiner should provide complete clinical 
and diagnostic findings.  The examiner 
should indicate whether there is evidence 
of severe manifestations of bilateral pes 
planus, such as objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, and characteristic callosities; or 
whether there is evidence of pronounced 
bilateral pes planus such as marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, none 
of which are improved by orthopedic shoes 
or appliances.  Each of the above rating 
criteria must be addressed by the 
examiner in the report of examination.  

The examiner should also render opinions 
at to whether it is at least as likely as 
not that (a) posterior tibial dysfunction 
with paresthesia or a subluxed calcaneal 
cuboid joint are related to the service 
connected flat feet and (b) whether the 
veteran's flat feet render him unable to 
perform any type of substantially gainful 
employment to include sedentary 
employment.  The examiner should 
reconcile any medical conclusion that 
conflicts with an opinion of record to 
include the vocational assessment by 
William Cody in January 2002 and James 
Gallagher, DPM.  All factors upon which 
all medical opinions are based must be 
set forth for the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




